PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/225,965
Filing Date: December 19, 2018
Appellant(s): Toyota Jidosha Kabushiki Kaisha



__________________
Justin B. Foster
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 21st, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues the cited reference, Penilla et al. U.S. Patent No. 9,348,492 (“Penilla”), fails to disclose:
Acquiring posted information, posted by a specific user, from a management server configured to manage a social networking service.
However, Penilla does disclose the limitation wherein the device
acquires posted information, posted by a specific user, from a management server (see at least [col. 3, line 66 – col. 4, line 3] include servers and storage accessible… the cloud services configured store the settings inputs from … the mobile device.)
configured to manage a social networking service (SNS), (see at least [col. 28, line 36-37] The user may be provided with options to publish likes and dislikes or commentary to a social network 390.)
Determining a mode of a vehicle interior environment of a vehicle in which the specific user rides, from a characteristic of the specific user based on the acquired posted information.
However, Penilla does disclose the limitation wherein the device
determines a mode of a vehicle interior environment of a vehicle (see at least [col. 28, line 3-4] In operation 370, the users profile is transferred to the vehicle.)
in which the specific user rides, from a characteristic of the specific user based on the acquired posted information, and (see at least [col. 27, line 42-46] Servers 350, which operate cloud services 120, and therefore managing access database 160 and 310, as well as provide logic for providing access to vehicles, unlocking vehicles, and transferring user profiles to specific vehicles.) Penilla discloses the example of the vehicle seat positioning as a user specific characteristic.
Regarding dependent claims 3, 11-16, 7, 11-16, and 11-20, Applicant notes that the claims ultimately depends from independent claims 1 and 5, which Applicant argues are patentable over the previously cited references, as discussed above. Applicant argues that claims 3, 11-16, 7, 11-16, and 11-20, are patentable for the reason of being dependent from claims 1 and 5. Examiner respectfully disagrees. See response to arguments concerning the patentability of claims 1 and 5 above, and further details concerning the rejection below.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/O.K.M./Examiner, Art Unit 3668
                                                                                                                                                                                                        Conferees:
/Thomas Ingram/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
/Dave Okonsky/
Supervisory Patent Examiner, Art Unit 3600
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an